DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicants’ submission filed on July 6, 2021 has been entered.

Amendment and Claim Status
The instant Office action is responsive to the response received July 6, 2021  (the “Response”).  In response to the Response, the previous (1) invoking of 35 U.S.C. § 112(f) for the term “network interface” once recited in claims 15 and 161; (2) rejection of claims 15 and 16 under 35 U.S.C. § 112(b); and (3) rejection of claims 1–6, 8–11, and 13–16 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–6, 8–11, and 13–16 are currently pending.  

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1–6, 8–11, and 13–16 are rejected under 35 U.S.C. § 103 as being obvious over Mallory et al. (US 2013/0204692 A1; published Aug. 8, 2013) in view of Barber (US 2013/0324228 A1; published Dec. 5, 2013), and in further view of Speiser et al. (US 2007/0244585 A1; published Oct. 18, 2007).
Regarding claim 1, while Mallory teaches a computer-implemented method of determining a group of user devices (fig. 1, items 112–118; ¶¶ 11–18) suitable for contributing user content (“upload an artistic performance piece associated with the user, such as a music or a video clip, via a computer network to an online performance venue for audition, viewing, ranking, competition, and other actions by other participants and commercial entities” at ¶ 9; “a music file created by the user of his own musical performance” at ¶ 53) to an interactive media broadcast (“The site may select among such challenge contests for broadcasting thereof on the site” at ¶ 80), the method comprising: 
a set of requirements (“entry requirements” at ¶ 55; “a music file may have to be shorter than five minutes when played, or the size of the music file may be limited to 2.5 MB” at ¶ 54; “play-length of the file is longer than a prescribed amount of time” and “a minimum quality requirement or other criteria such as genre for a particular contest” at ¶ 55), 
a first plurality of user devices (fig. 1, items 112–118), 
each user device (fig. 1, items 112–118) among the first plurality of user devices having a set of capabilities (the capability to produce an “artistic performance piece” at ¶ 9; “receiving and sending a message over a network, such 
transmitting an invitation (fig. 5; “artistic audition webpage” at ¶ 52) to a second plurality of user devices (those fig. 1, items 112–118 that register at fig. 3, profile build at fig. 4, and reach the artistic audition webpage fig. 5; ¶ 53), the invitation being configured to cause a user device (among fig. 1, items 112–118) to produce a conditional response (“the user may upload a music file created by the user of his own musical performance” at ¶ 53; fig. 5, item 504) if the set of capabilities of the user device matches the set of requirements, and 
identifying, by the processor, an identified group of user devices (“after the user has registered and completed his profile, the user may proceed to submit his audition material in phase III of the process” at ¶ 53) among the second plurality of user devices from which a conditional response was received,
receiving user content (fig. 5, item 504; “the user may upload a music file created by the user of his own musical performance via the file upload button 504” at ¶ 53) from the identified group of user devices, and
broadcasting the interactive media broadcast (“The site may select among such challenge contests for broadcasting thereof on the site” at ¶ 80; “the submission may be posted on the audition website for all registrants or members of the audition site to view, rate/score, comment on, challenge, or otherwise interact with” at ¶ 55; ¶¶ 56–57) comprising at least part of the received user content (“if the content of the file does not meet a minimum quality requirement or other criteria such as genre for a particular contest, the submission may be disqualified and not posted” at ¶ 55) from multiple user devices (“the submission may be 
Mallory does not teach, in italics, (1) transmitting the set of requirements to a first plurality of user devices; and (2) the set of requirements relating to at least one of connection characteristics and location data.
Barber teaches transmitting a set of requirements (fig. 10, item 1002; fig. 11, item 1100) to a first plurality of user devices (fig. 1, item 120; fig. 2, item 210).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Mallory’s set of requirements to be transmitted to Mallory’s first plurality of user devices as taught by Barber to allow users to first understand the requirements of a competition before entering the competition.  For example, a user wants to know, before creating a music file, if the user’s computer supports “a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format).” Mallory ¶ 53.
Speiser teaches a set of requirements relating to at least one of connection characteristics and location data (“a geographical location of a contestant” and “determine whether a contestant resides in the particular state, e.g., using information supplied by the contestant” at ¶ 8; “the geographical location . . . of a . . . contestant 160” at ¶ 32).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Mallory/Barber’s set of requirements to be related to at least one of connection characteristics and location data as taught by Speiser “to determine whether the contestant’s entry violates any regulations .  For 
Regarding claim 2, Mallory teaches selecting a selected group of user devices (“weekly and/or monthly winners may be announced” at ¶ 62; “contest winners within each performance or musical category” at ¶ 92) from the identified group of user devices (“the submission may be posted on the audition website for all registrants or members of the audition site to view, rate/score, comment on, challenge, or otherwise interact with” at ¶ 55). 
Regarding claim 3, Mallory teaches wherein the selected group of user devices includes all user devices (Mallory at least suggests the instance that all of those that submitted a file at fig. 5 are the winners at ¶¶ 62, 922) from which a conditional response was received. 
Regarding claim 4, while the Mallory/Barber combination teaches wherein transmitting the set of requirements and transmitting the invitation is carried out in multiple transmissions, the Mallory/Barber combination does not teach a single transmission. 
Mallory teaches a single transmission (e.g., “FIG. 3 shows an example artistic audition webpage configured for user registration” at ¶ 5).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the transmitting of the set of requirements and the transmitting the invitation to be a single transmission as taught by Mallory to reduce needed processing power.  Moreover, the court in In re Larson, 340 F.2d 965 (CCPA 1965) held “that the use of a one piece construction instead of the Larson, 340 F.2d at 968; see also MPEP 2144.04 (citing Larson).
Regarding claim 5, Mallory teaches wherein the requirements relate to at 
least one of: user device characteristics, sensory data, user environment, media capture conditions (“a music file may have to be shorter than five minutes when played, or the size of the music file may be limited to 2.5 MB” at ¶ 54; “play-length of the file is longer than a prescribed amount of time” and “a minimum quality requirement or other criteria such as genre for a particular contest” at ¶ 55), and user personal data. 
Regarding claim 6, Mallory teaches establishing a connection (fig. 1, items 106, 108; ¶ 16) with each user device of the identified group of user devices to receive the user content. 
Regarding claim 8, while Mallory teaches a computer-implemented method for a user device (fig. 1, items 112–118; ¶¶ 11–18) to contribute user content (“upload an artistic performance piece associated with the user, such as a music or a video clip, via a computer network to an online performance venue for audition, viewing, ranking, competition, and other actions by other participants and commercial entities” at ¶ 9; “a music file created by the user of his own musical performance” at ¶ 53) to an interactive media broadcast (“The site may select among such challenge contests for broadcasting thereof on the site” at ¶ 80), the method comprising: 
a set of requirements (“entry requirements” at ¶ 55; “a music file may have to be shorter than five minutes when played, or the size of the music file may be limited to 2.5 MB” at ¶ 54; “play-length of the file is longer than a prescribed amount of time” and “a minimum quality requirement or other criteria such as genre for a particular contest” at ¶ 55) relating to using at least part of the user 
receiving an invitation (fig. 5; “artistic audition webpage” at ¶ 52) configured to cause the user device to produce a response (“the user may upload a music file created by the user of his own musical performance” at ¶ 53; fig. 5, item 504) if the set of requirements matches the set of capabilities, 
comparing (“the contents of the submission may be previewed by a site manager or editor to verify conformance with entry requirements” at ¶ 55), by a processor of the user device, the set of requirements with a set of capabilities (the capability to produce an “artistic performance piece” at ¶ 9; “a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format), to allow the audition website server to organize” at ¶ 53) stored in the user device, and  
transmitting (“being posted” at ¶ 55; “the submission may be posted on the audition website for all registrants or members of the audition site to view, rate/score, comment on, challenge, or otherwise interact with” at ¶ 55) the response if the set of requirements matches the set of capabilities, and
transmitting (“the submission may be posted on the audition website for all registrants or members of the audition site to view, rate/score, comment on, challenge, or otherwise interact with” at ¶ 55) the user content,
Mallory does not teach, in italics, (1) receiving the set of requirements; and (2) the user device performing the comparing and transmitting method-steps for the user device to determine its suitability to contribute the user content; and (3) the set of requirements relating to at least one of connection characteristics and location data.
Barber teaches a user device (fig. 1, item 120) receiving a set of requirements (fig. 10, item 1002; fig. 11, item 1100).
receive the set of requirements as taught by Barber to allow users to first understand the requirements of a competition before entering the competition.  For example, a user wants to know, before creating a music file, if the user’s computer supports “a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format).”  Mallory ¶ 53.
Mallory teaches a site manager performing the comparing and transmitting method-steps for the site manager to determine its suitability to contribute the user content (¶ 55).  Moreover, Mallory teaches a user device (fig. 1, items 112–118; ¶¶ 11–18) performing operations (e.g., registering at fig. 3 and ¶ 43; and profile building at fig. 4 and ¶ 47).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Mallory’s user device (fig. 1, items 112–118; ¶¶ 11–18) to perform the comparing and transmitting method-steps, thereby allowing the user device to determine its suitability to contribute the user content.  By allowing the user device to perform the comparing and transmitting method-steps, computing resources used by Mallory’s site manager are freed to allow the site manager to perform other tasks needed to manage the site.  
Speiser teaches a set of requirements relating to at least one of connection characteristics and location data (“a geographical location of a contestant” and “determine whether a contestant resides in the particular state, e.g., using information supplied by the contestant” at ¶ 8; “the geographical location . . . of a . . . contestant 160” at ¶ 32).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Mallory/Barber’s set of requirements to be related to at least one of connection characteristics and location data as taught by  .  For example, a particular type of contest may be invalid or illegal in a particular state of the United States while being valid in other states.”  Speiser ¶ 8.
Regarding claim 9, Mallory teaches wherein the set of capabilities (the capability to produce an “artistic performance piece” at ¶ 9; “a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format), to allow the audition website server to organize” at ¶ 53) includes auxiliary capabilities (Mallory at least suggests all items 112–118 are capable of producing an “artistic performance piece” at ¶ 9, and possess “a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format), to allow the audition website server to organize” at ¶ 53) of an auxiliary user device (fig. 1, items 112–118; ¶¶ 11–18) with which the user device is able to communicate (through fig. 1, item 110).
Regarding claim 10, Mallory does not teach further comprising forwarding the set of requirements to the auxiliary device, and preferably also receiving auxiliary capabilities from the auxiliary user device.
Barber teaches forwarding a set of requirements (fig. 10, item 1002; fig. 11, item 1100) to an auxiliary device (fig. 1, item 120).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Mallory’s set of requirements to be forwarded to Mallory’s auxiliary device as taught by Barber to allow users to first understand the requirements of a competition before entering the competition.  For example, a user wants to know, before creating a music file, if the user’s computer supports “a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format).”  Mallory ¶ 53.
Regarding claim 11, Mallory teaches including at least one capability (“a format for the file, such as MP3 (a common audio file format) or WMP (Windows 
Regarding claim 13, Mallory teaches requesting user input (at figs. 3–4), and preferably also receiving user input (at figs. 3–4; ¶¶ 43–51), and more preferably including user input in the conditional response (“the user may upload a music file created by the user of his own musical performance” at ¶ 53; fig. 5, item 504). 
Regarding claim 14, Mallory teaches a software program product (fig. 1, items 102, 104, 112–118; fig. 2, item 200) comprising a tangible carrier (¶ 12; fig. 2, item 206) storing instructions which cause a processor (¶ 12; fig. 2, item 204) to carry out the method according to claim 8.  Thus, references/arguments equivalent to those present for claim 8 are equally applicable to claim 14.
Regarding claim 15, Mallory teaches a media broadcast system (fig. 1, item 100) configured for transmitting an interactive media broadcast (“The site may select among such challenge contests for broadcasting thereof on the site” at ¶ 80) to user devices (fig. 1, items 112–118), which broadcast system comprises: a network interface (fig. 2, item 236) and a processor (fig. 2, item 204) configured for performing operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 15.
Regarding claim 16, Mallory teaches a user device (fig. 2, item 200) configured to determine its suitability to contribute user content to an interactive media broadcast (“The site may select among such challenge contests for broadcasting thereof on the site” at ¶ 80), the user device comprising: a network interface (fig. 2, item 236) and a processor (fig. 2, item 204) configured for performing operations according to claim 8.  Thus, references/arguments equivalent to those present for claim 8 are equally applicable to claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 20150169592 A1; US 20170361226 A1; and US 20200082672 A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Office action 8, mailed November 5, 2020.
        2 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 (CCPA 1976); see also In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); MPEP § 2144.05.